UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 27, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 1-11056 ADVANCED PHOTONIX, INC. (Exact name of registrant as specified in its charter) Delaware 33-0325826 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2925 Boardwalk, Ann Arbor, Michigan 48104 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (734) 864-5600 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days: YES þNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES þNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company þ 1 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESoNO þ As of November 4, 2013, there were 31,244,740 shares of ClassA Common Stock, $.001 par value, outstanding. 2 Advanced Photonix, Inc. Form 10-Q For the Quarter Ended September 27, 2013 Table of Contents Page PART I FINANCIAL INFORMATION Item1. Financial Statements Condensed Consolidated Balance Sheets at September 27, 2013 and March 31, 2013 4 Condensed Consolidated Statements of Operations for the three and six-month periods ended September 27, 2013 and September 28, 2012 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the six-month periods ended September 27, 2013 and September 28, 2012 (unaudited) 6 Notes to Condensed Consolidated Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item3. Quantitative and Qualitative Disclosures About Market Risk 26 Item4. Controls and Procedures 26 PART II OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Mine Safety Disclosures 27 Item 5. Other Information 27 Item6. Exhibits 28 - 33 Exhibit 31.1 Section 302 Certification of Chief Executive Officer Exhibit 31.2 Section 302 Certification of Chief Financial Officer Exhibit 32.1 Section 906 Certification of Chief Executive Officer Exhibit 32.2 Section 906 Certification of Chief Financial Officer 3 PART I FINANCIAL INFORMATION Item 1.Condensed Consolidated Financial Statements Advanced Photonix, Inc. Condensed Consolidated Balance Sheets September 27, 2013 (Unaudited) March 31, 2013 ASSETS Current assets: Cash and cash equivalents $ $ Receivables, net Inventories Prepaid expenses and other current assets Total current assets Equipment and leasehold improvements, net Goodwill Intangibles and patents, net Other assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued compensation Accrued subcontracting costs Other accrued expenses Current portion of long-term debt, PFG Current portion of long-term debt – MEDC/MSF Current portion of capital lease Current portion of long-term debt - bank line of credit Current portion of long-term debt - bank term loan Total current liabilities Long-term debt, less current portion – PFG, net of discount Long-term debt, less current portion – MEDC/MSF Long-term debt, capital lease Long-term debt, less current portion – bank term loan Warrant liability Total liabilities Commitments and contingencies Shareholders' equity: Class A Common Stock, $.001 par value, 100,000,000 authorized; September 27, 2013 – 31,244,740 shares issued and outstanding, March 31, 2013 – 31,158,347 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total shareholders' equity Total Liabilities and Shareholders’ Equity $ $ See notes to condensed consolidated financial statements. 4 Advanced Photonix, Inc. Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended Six Months Ended September 27, September 28, September 27, September 28, Sales, net $ Cost of products sold Gross profit Operating expenses: Research, development andengineering Sales and marketing General and administrative Amortization expense Total operating expenses Loss from operations ) Other income (expense): Interest expense ) Change in fair value of warrant liability ) ) Other income (loss) ) Total other expense ) Loss before benefit for income taxes ) Benefit for income taxes Net loss $ ) $ ) $ ) $ ) Basic & diluted loss per share $ ) $ ) $ ) $ ) Weighted average common shares outstanding Basic & diluted See notes to condensed consolidated financial statements. 5 Advanced Photonix, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) Six Months Ended September 27, September 28, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities Depreciation Amortization of intangible assets Amortization of debt discount Stock based compensation expense Change in fair value of warrant liability ) Changes in operating assets and liabilities: Accounts receivable – net ) ) Inventories ) ) Prepaid expenses and other assets ) Accounts payable and accrued expenses Net cash used in operating activities ) ) Cash flows from investing activities: Capital expenditures ) ) Patent expenditures ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Payments on bank term loan ) ) Net proceeds on bank line of credit Payments on MEDC/MSF term loans ) ) Payments on PFG term loan ) Payments on capital lease ) Taxes paid on net share settlement ) Proceeds from exercise of stock options Net cash (used in) provided by financing activities ) Effect of exchange rate changes on cash and cash equivalents Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: September 27, September 28, Cash paid for interest $ $ Supplemental disclosure of non-cash investing and financing activities: Acquisition of equipment through-capital lease $ $ See notes to condensed consolidated financial statements. 6 Advanced Photonix, Inc. Notes to Condensed Consolidated Financial Statements September 27, 2013 Note 1.Basis of Presentation Business Description General– Advanced Photonix, Inc. ® (the Company, we, us, our, or API), was incorporated under the laws of the State of Delaware in June 1988.API is a leading test and measurement company that packages optoelectronic semiconductors into high-speed optical receivers (HSOR products), custom optoelectronic subsystems (Optosolutions products) and Terahertz (THz products) instrumentation, serving a variety of global markets.The Company supports the customers from the initial concept and design phase of the product, through testing to full-scale production.The Company has three manufacturing facilities located in Camarillo, California, Ann Arbor, Michigan and Montreal, Canada. The accompanying unaudited condensed consolidated financial statements include the accounts of the Company and the Company’s wholly owned subsidiaries (Silicon Sensors Inc. Picometrix®, LLC, and Advanced Photonix Canada, Inc.). The unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and pursuant to the rules and regulations of the U.S. Securities and Exchange Commission (SEC).All material inter-company accounts and transactions have been eliminated in consolidation. Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations.In the opinion of management, all adjustments, consisting of normal and recurring adjustments, necessary for a fair presentation of the financial position and the results of operations for the periods presented have been included.Operating results for the six-month period ended September 27, 2013 are not necessarily indicative of the results that may be expected for the balance of the fiscal year ending March 31, 2013. These unaudited condensed consolidated financial statements should be read in conjunction with Management’s Discussion and Analysis and the audited financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended March 31, 2013, filed with the SEC on July 1, 2013. Note 2.Stock Based Compensation The Company has three stock equity plans:The 1997 Employee Stock Option Plan, the 2000 Stock Option Plan and the 2007 Equity Incentive Plan.As of September 27, 2013, no additional awards may be issued under either the 1997 Employee Stock Option Plan or the 2000 Stock Option Plan.There are 2,500,000 shares authorized for issuance under the 2007 Equity Incentive Plan, with 181,095 shares remaining available for future grant. Options and restricted stock awards may be granted to employees, officers, directors and consultants.Options typically vest over a period of one to four years and are exercisable up to ten years from the date of issuance.The option exercise price equals the stock’s market price on the date of grant.Restricted stock awards typically vest over a period of six months to four years, and the shares subject to such awards are generally not transferrable until the awards vest. 7 The following table summarizes information regarding options outstanding and options exercisable at each of the quarterly periods through the six months ended September 28, 2012 and September 27, 2013, respectively, and the changes during the periods then ended: Number of Options Outstanding (000’s) Weighted Average Exercise Price per Share Number of Shares Exercisable (000’s) Weighted Average Exercise Price per Share Balance as of March 31, 2012 $ $ Granted $ Exercised (5 ) $ Expired or forfeited (5 ) $ Balance as of June 29, 2012 $ $ Granted 67 $ Exercised $ Expired or forfeited ) $ Balance as of September 28, 2012 $ $ Number of Options Outstanding (000’s) Weighted Average Exercise Price per Share Number of Shares Exercisable (000’s) Weighted Average Exercise Price per Share Balance as of March 31, 2013 $ $ Granted 24 $ Exercised $ Expired or forfeited ) $ Balance as of June 28, 2013 $ $ Granted $ Exercised (4 ) $ Expired or forfeited ) $ Balance as of September 27, 2013 $ $ Vested & expected to Vest, September 27, 2013 $ Information regarding stock options outstanding as of September 27, 2013 is as follows: Options Outstanding Price Range Shares(in 000s) Weighted Average Exercise Price Weighted Average Remaining Life $0.44 - $1.25 $1.26 - $2.50 $2.51 - $5.34 Options Exercisable Price Range Shares(in 000s) Weighted Average Exercise Price Weighted Average Remaining Life $0.44 - $1.25 $1.26 - $2.50 $2.51 - $5.34 The intrinsic value of options exercised during each of the three and six month periods ended September 27, 2013 was $600.The intrinsic value of options exercised during the three and six month periods ended September 28, 2012 was zero and $1,100, respectively. 8 During the second quarter of fiscal 2013, no restricted shares were issued.There were 50,000 restricted shares issued during the second quarter of fiscal 2014.The restricted share transactions are summarized below: Shares(000’s) Weighted Average Grant Date Fair Value Per Share Unvested, March 31, 2012 $ Granted $ Vested $ Expired or forfeited $ Unvested, June 29, 2012 $ Granted $ Vested ) $ Expired or forfeited $ Unvested, September 28, 2012 $ Shares(000’s) Weighted Average Grant Date Fair Value Per Share Unvested, March 31, 2013 $ Granted 40 $ Vested $ Expired or forfeited (1 ) $ Unvested, June 28, 2013 $ Granted 50 $ Vested ) $ Expired or forfeited (7 ) $ Unvested, September 27, 2013 $ The Company estimates the fair value of stock-based awards utilizing the Black-Scholes pricing model for stock options and using the intrinsic value for restricted stock. The fair value of the awards is amortized as compensation expense on a straight-line basis over the requisite service period of the award, which is generally the vesting period. The Black-Scholes fair value calculations involve significant judgments, assumptions, estimates and complexities that impact the amount of compensation expense to be recorded in current and future periods. The factors include: 1. The time period that option awards are expected to remain outstanding has been determined based on the average of the original award period and the remaining vesting period.The expected term assumption for awards issued during the six month periods ended September 27, 2013 and September 28, 2012 was 6.3years. 2. The future volatility of the Company’s stock has been estimated based on the weekly stock price during the expected term to the date of the latest stock option grant. The expected volatility assumption for awards issued during the six month periods ended September 27, 2013 and September 28, 2012 averaged 68% and 66%, respectively. 3. A dividend yield of zero has been assumed for awards issued during six month periods ended September 27, 2013 and September 28, 2012, based on the Company’s actual past experience and the fact that Company does not anticipate paying a dividend on its shares in the near future. 4. The Company has based its risk-free interest rate assumption for awards issued during the six month periods ended September 27, 2013 and September 28, 2012 on the implied yield available on U.S.Treasury issues with an equivalent expected term, which averaged 1.1% and 0.6% during each of the respective periods. 5. The forfeiture rate, for awards issued during the six month periods ended September 27, 2013 and September 28, 2012, was 22% and 16%, respectively, and was based on the Company’s actual historical forfeiture history. 9 The Company’s stock-based compensation expense is classified in the table below: Three months ended Six months ended September 27, September 28, September 27, September 28, Cost of Products Sold $ Research, development & engineering expense General and Administrative expense Sales and Marketing expense Total Stock Based Compensation $ At September 27, 2013, the total stock-based compensation expense related to unvested stock options and restricted shares granted to employees and independent directors under the Company’s stock option plans but not yet recognized was $156,000. This expense will be amortized on a straight-line basis over a weighted-average period of approximately 1.4 years and will be adjusted for subsequent changes in estimatedforfeitures. Note 3.Credit Risk Pervasiveness of Estimates and Risk - The preparation of condensed consolidated financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Financial instruments, which potentially subject the Company to concentrations of credit risk, consist principally of cash equivalents and trade accounts receivable. Cash and cash equivalents are maintained at financial institutions and, at times, balances may exceed federally insured limits.API has never experienced any losses related to these balances.At September 27, 2013, there was no cash held in excess of federally insured limits. Accounts receivable are unsecured and the Company is at risk to the extent such amounts become uncollectible.The Company performs periodic credit evaluations of its customers’ financial condition and generally does not require collateral. Any unanticipated change in the customers’ credit worthiness or other matters affecting the collectability of amounts due from such customers could have a material effect on the results of operations in the period in which such changes or events occur. As of September 27, 2013 two customers comprised 28% of accounts receivable.As of March 31, 2013, one customer individually comprised 12% of accounts receivable.The allowance for doubtful account balance was $37,000 on September 27, 2013 and $56,000 on March 31, 2013. 10 Note 4.Detail of Certain Asset Accounts Cash and Cash Equivalents - The Company considers all highly liquid investments, with an original maturity of three months or less when purchased, to be cash equivalents. Inventories - Inventories, which include material, labor and manufacturing overhead, are stated at the lower of cost (on a first in, first out method) or market. Inventories consist of the following at September 27, 2013 and March 31, 2013: September 27, 2013 March 31, 2013 Raw material $ $ Work-in-process Finished products Inventories, net $ $ Slow moving and obsolete inventories are reviewed throughout the year to assess whether a cost adjustment is required. Our review of slow moving and obsolete inventory begins with a listing of all inventory items which have not moved regularly within the past 12 months.In addition, any residual inventory, which is customer specific and remaining on hand at the time of contract completion, is included in the list. The complete list of slow moving and obsolete inventory is then reviewed by the production, engineering and/or purchasing departments to identify items that can be utilized in the near future. These items are then excluded from the analysis and the remaining amount of slow-moving and obsolete inventory is then further assessed and a write down is recorded when warranted. Additionally, non-cancelable open purchase orders for parts we are obligated to purchase where demand has been reduced may also be reserved. Impairments for open purchase orders where the market price is lower than the purchase order price are also recorded. The impairments established for excess, slow moving, and obsolete inventory create a new cost basis for those items.The cost basis of these parts is not subsequently increased if the circumstances which led to the impairment change in the future.If a product that had previously been impaired is subsequently sold, the amount of reduced cost basis is reflected as cost of goods sold. Intangible Assets - Intangible assets that have definite lives consist of the following (dollars in thousands): Weighted Average September 27, 2013 Lives in Years Amortization Method Carrying Accumulated Intangibles Customer list 15 Straight Line $ $ $
